DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 6, and 8 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4 – 178539 (hereunder Miyahara, cited in the IDS filed on 10/15/19; see a machine-translation provided) in view of JP 5301894 (hereunder Otsuka, cited in the same IDS, see a machine-translation provided).
With respect to independent claim 1, Miyahara teaches in Fig. 1 – 2 and 4 target substance detection device comprising:
a detection chip including an entirely approximately plate-shaped light transmissive member 5, the light transmissive member having a sensing surface arranged on a surface constituting a top surface 9 relative to a bottom surface as shown in Fig. 2, an inclined surface 6 which is one of an upwardly inclined surface inclined away from the sensing surface from the top surface toward the bottom surface side with respect to a thickness direction and a downwardly inclined surface inclined away from the sensing surface from the bottom surface toward the top surface side with respect to the thickness direction, and a main body portion 5 capable of receiving light and guiding the light through an interior thereof, the light transmissive member having a light directing structure which is one of a first light directing structure in which the light applied from the top surface side and passed through the upwardly inclined surface is directed via the main body portion to the sensing surface under a condition of total reflection as shown in Fig. 2 and a second light directing structure in which the light applied from the top surface side and reflected at the downwardly inclined surface is directed via the main body portion to the sensing surface under the condition of total reflection;
a light irradiation unit 8 disposed on the side of the top surface of the light transmissive member and operable to irradiate the sensing surface with the light under the condition of total reflection Total Reflection Prism as disclosed under [Function] on the first page via the light directing structure; but is silent with a magnetic field 
Otsuka teaches a magnetic field application unit 35 disposed on the side of the bottom surface of the light transmissive member. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Miyahara in order to attract desired magnetic fine particles by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 4, Miyahara teaches wherein the light transmissive member has a side surface constituting the inclined surface 6.
With respect to dependent claim 5, Miyahara teaches in Fig. 2 wherein the light directing structure is operable to cause at least one of the light passed through the upwardly inclined surface in the first light directing structure and the light reflected at the downwardly inclined surface in the second light directing structure to be reflected at the bottom surface before being directed to the sensing surface under the condition of total reflection.
With respect to dependent claim 6, Miyahara is silent with wherein a shortest distance between a light incident position on the inclined surface and an irradiated position on the sensing surface is 1.0 mm to 50.0 mm. However, the limitation of claim 6 is within the ordinary skilled art in order to achieve a better S/N ratio.
With respect to dependent claim 8, Miyahara teaches wherein the light transmissive member has a sample liquid storage groove 9 formed in the top surface, the groove having at least a portion constituting the sensing surface.
With respect to dependent claim 9, in Fig. 4 Miyahara teaches wherein the sample liquid storage groove has, as the sensing surface, an inclined sensing surface inclined away from the inclined surface from the top surface toward the bottom surface side with respect to the thickness direction of the light transmissive member.
With respect to dependent claim 10, in Fig. 7 Miyahara teaches wherein the light transmissive member has a portion of the top surface constituting the sensing surface, and has a sidewall portion erected around the sensing surface to form a box-shaped body with the sensing surface as a bottom thereof.
With respect to dependent claim 11, see the rejection justification to claim 1.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara modified by Otsuka, and further in view of US 6,110,749 (hereunder Obremski).
The teaching of Miyahara modified by Otsuka has been discussed above.
With respect to dependent claim 7,  Miyahara is silent with wherein the light transmissive member has a thickness of 0.1 mm to 10.0 mm.
In column 6, lines 36 – 44, Obremski teaches thickness about 100 mils and between 1 mil to 10 mils. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Miyahara modified by Otsuka in order to have a desired light transmissive member in a known thickness for a good S/N ratio. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims  2 – 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 2, the prior art of record fails to teach or reasonably suggest:
wherein the light transmissive member has at least one notch portion out of a top surface side notch portion formed in the top surface and having the upwardly inclined surface and a bottom surface side notch portion formed in the bottom surface and having the downwardly inclined surface.
With respect to dependent claim 3, because of its dependency on claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884